Dissenting Opinion by
Me. Justice Musmanno:
My distinguished colleague Justice Eagen begins his admirable and formidable dissent with the phrase: “I emphatically dissent!” If there were a way to emphasize “emphatically”, I would do so, for I regard the decision of the Court in this case as a most unfortunate *72one. It is one to baffle the intellect, confound the law, and set at hazard the scales in which are weighed the civic responsibilities and moral values expected of and required in a school teacher.
If Mrs. Goldie Watson, the teacher involved in this case, had publicly declared that she would not respect the courts of Pennsylvania and the United States, there can be no doubt that this Court would have affirmed any decision of the Philadelphia school authorities which dismissed her as lacking the competence needed to teach children. Equally, if she had declared that she had no respect for the office of the President of the United States, this Court would undoubtedly have agreed that she had proved herself disqualified and incompetent to teach the future citizens of this country. But because Mrs. Watson treated with scorn and contumely the legislative branch of our government, this Court sees no fault in Mrs. Watson which would justify her dismissal. If there is logic in this kind of a distinction, it escapes me.
The Majority says that the only difference between this case and the Deacon-Intille-Atkinson case (decision handed down the same day), is that the teachers Deacon, Intille and Atkinson pleaded the Fifth Amendment and Mrs. Watkins pleaded the First Amendment. This is like saying that the only difference between the defenses offered by two men individually charged for murder is that one pleaded he had fired in self-defense and the other said that he killed because he hated his victim.
The difference between the Fifth and the First Amendment is the difference between A and Z. The Fifth Amendment was designed to save one from giving evidence against himself in a criminal prosecution. The First Amendment is a prohibition on Congress against the passage of certain types of legislation. The *73only thing they have in common is that they are both Amendments. In addition, and contrary to what the Majority says, the facts in this case are different from the facts in the Deacon-Intille-Atkinson case. In that case the three teachers were asked by the House UnAmerican Activities Committee with regard to their alleged past subversive activities and they refused to answer on the ground that their answers might incriminate them. This Court held they could not be dismissed from their school positions for having invoked a Federal right. But in the present case the teacher Mrs. Watson did not invoke the Fifth Amendment. She pleaded the First Amendment; and the School Board properly dismissed her. And this Court, in as attenuated a reasoning process as I have seen in judicial opinions, holds that Mrs. Watson could not be dismissed anyway. Why?
The House Un-American Activities Committee was conducting an investigation into alleged Communist infiltration in the Philadelphia schools. In the process of this investigation, it put a perfectly reasonable question to Mrs. Watson, namely: “Did you ever attend a Communist school or a school for instruction of Communist teachers in New York state?”*
Could anything be more relevant? Could anything be more conducive toward obtaining specific information with regard to the alleged Communist infiltration in the schools of Philadelphia than ascertaining whether school teachers were being instructed on how to teach Communist ideology? Now, if the answer to that question would have subjected Mrs. Watson to possible criminal prosecution, she would have had the right under the Fifth Amendment to refuse to answer. Speaking as a member of this Court I do not believe that such an answer would entitle her to hold her job, but the *74Majority held to the contrary in the Deacon-Atkinson-Intille cases. However, I repeat and emphasize, Mrs. Watson in this case did not invoke the Fifth Amendment.
The chairman of the sub-committee conducting the hearing even suggested that she could plead the Fifth Amendment, but she declined to accept its protection. She wanted her defiance of the Committee to be complete. She said that the committee had no right whatsoever to ask her questions about her “associations, memberships, conferences, or speeches.” It will be noted that here, Mrs. Watson, making use of the well-known trick in debate to ascribe to one’s opponent what he has not said and then reply devastatingly to that unspoken accusation, included among the things that the committee could not ask her about, her “conferences or speeches.” No one had asked her about her conferences or speeches, nor was there any evident intent that the committee would question her about her conferences and speeches. She was asked about her participation, if any, in a movement committed to destroying the American school system, but Mrs. Watson declined to answer. According to Mrs. Watson’s reasoning, she could attend a school of instruction on how to make plans for the assassination of the President of the United States, and she still would be free from inquiry as to whether, as a school teacher, she attended such a school. Counsel for the committee, Mr. Kunzig, asked her a second time: “Have you ever attended any 'Communist instruction school at any place?” And her answer was: “Mr. Kunzig, I refuse to answer, specifically on the basis of my rights as guaranteed by the First Amendment to the Constitution.”
What were her rights under the First Amendment? The Majority avoids the subject entirely. Let us see what the First Amendment says. Here is its precise *75wording: “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances.”
Now, what possible connection can this Amendment have with Mrs. Watson’s refusal to reply to a question about attending a Communist school? Absolutely nothing. So far as relevancy is concerned, Mrs. Watson might just as well have cited the Marquis of Queens-berry rules.
The Majority makes no attempt to rationalize the propriety of Mrs. Watson’s invocation of the First Amendment. It says in effect that it does not matter. It says in effect that Mrs. Watson could do what she pleased. She could reply or not reply as she wished. In other words, the committee had no right to question her at all. Is this law ? And does this kind of a ruling breed respect for authority?
The Supreme Court of the United States said in the case of Barenblatt v. United States, 360 U. S. 109, 112: “An educational institution is not a constitutional sanctuary from inquiry into matters that may otherwise be within the constitutional legislative domain merely for the reason that inquiry is made of someone within its walls.”
In that case the Supreme Court pointed out that the right of the House Un-American Activities Committee to conduct an inquiry into the subversive antecedents of the teacher Barneblatt was “unassailable.” In that case Barneblatt had been asked if he Was currently a member of the Communist Party and if he had ever been a member of that organization. He refused to answer and did not plead the Fifth Amendment. He was indicted for contempt of Congress and was convicted. The Supreme Court affirmed the conviction.
*76Despite this precedent, which is as clear as the sun striking the Capitol dome at high noon, the Majority sees nothing wrong about Mrs. Watson’s defying a Congressional committee questioning her on a matter within the indisputable purview of its investigatory powers. The Majority justifies Mrs. Watson’s conduct by relating what she said before the school board. The Majority relates: “She explained that she had refused to answer questions at the Committee hearing because she felt that the Committee was conducting an inquisition with no legitimate legislative purpose, that the members of the Committee were using the hearings for purposes of personal political aggrandizement, that the Committee had no right to inquire into her associations and beliefs, and that her freedoms of speech and association guaranteed by the First Amendment would be violated if she were compelled to answer the Committee’s questions.”
Whereas the Majority see justification in this narrated conduct, I see impertinence, effrontery, and insolence. Mrs. Watson’s statement was not an explanation of conduct, it was an attack on constituted authority. The Supreme Court said, in appraising a similar situation in the Barenblatt case: “It goes without saying that the scope of the Committee’s authority was for the House, not a witness to determine, subject to the ultimate reviewing responsibility of this Court.”
And then the Majority absolutely ignores the strong language of the Supreme Court in that same Barenblatt case where it said: “That Congress has wide power to legislate in the field of Communist activity in this Country and to conduct appropriate investigations in aid thereof, is hardly debatable ... In the last analysis this poioer rests on the right of self-preservation, The ultimate value of any society.’ ”
The decision of this Court, if carried to its logical conclusion, would deny the School District of Philadel*77pMa the right of self-preservation, for ho\v can any school system survive if it is required to hire and retain school teachers who are disrespectful of the government in word and deed?
Now, Mrs. Watson was a Communist or she was not a Communist. No one can honestly deny the fairness and accuracy of that statement. Yet, although there was definitely before the Congressional Committee sworn testimony by a Mrs. Dorothy Funn that she had known Mrs. Watson as a member of the Communist Party, Mrs. Watson refused to deny this accusation. In other words, in the face of a direct charge that she belonged to an organization committed to the destruction of our government by force and violence, an organization committed to destruction of the Philadelphia schools, an organization committed to a destruction of faith in a Supreme Being, she refused to deny the accusation.
And her refusal to answer was not based on any theory that she feared criminal prosecution. Her refusal to answer was based on the gargantuan presumption that she was greater than the Congressional Committee and that they did not dare question her about her associations and memberships. Although our government is based upon the proposition that everybody is amenable to the processes of law, Mrs. Watson insisted that Congress itself, representing the law, had no right to question her. And this Court supports her in this unmitigated demonstration of conceit and self-assumed superiority.
Professor Wigmore, in his monumental work on Evidence, has said: “For more than three centuries it has now been recognized as a fundamental maxim that the public (in the words sanctioned by Lord Hardwicke) has a right to every man’s evidence . . . This contribution is not to be regarded as a gratuity, or a courtesy, or an ill-requited favor. It is a duty, not to *78be grudged or evaded. Whoever is impelled to evade or to resent it should retire from the society of organized and civilized communities, and become a hermit. He who will live by society must let society live by him, when it requires to.
“From the point of view of society’s right to our testimony, it is to be remembered that the demand comes, not from any one person or set of persons, but from the community as a whole, — from justice as an institution, and from law and order as indispensable elements of civilized life . . .” Wigmore on Evidence, Yol. VIII, Sec. 2192.
A person who witnesses, even involuntarily, the happening of an accident or the commission of a crime and is subpoenaed as a witness to testify as to what he knows of the accident or crime, may not excuse himself from testifying by questioning the motives of the court. He may not be excused from testifying for any reason, except that of possible self-incrimination for crime, which Mrs. Watson excluded from her reasons for not testifying.
As a member of society, a witness has the obligation to tell what he knows for the protection and preservation of that society, and for upholding the concept of justice. He has that duty as much as a passenger aboard a stricken ship is required to aid in seeking to keep her afloat, so as to save the ship and all the passengers, including himself, from sinking.
Mrs. Watson had no more right to refuse to answer the questions put to her by the Congressional Committee than she would have had the right to refuse to testify to an accident she had witnessed. I must repeat that since she did not invoke the Fifth Amendment, her refusal to answer was a demonstration of disobedience to constituted authority, which disobedience, in itself, proved her utterly unworthy and incom*79petent to be a teacher of the children of Philadelphia, who want instruction on good citizenship, by way of example, from their teachers.
Mrs. Watson’s complete destitution of sincerity and utter lack of moral civic responsibility is irrefutably established in the following. She was asked by the chairman of the committee: “Did you take the loyalty oath?”
Defiantly she replied: “I will not answer that question.” Now, why wouldn’t she answer that question? She either took the loyalty oath or she did not. Her refusal to answer was sheer insolence, nothing else, and, in a court of law, would have subjected her to charges of contempt instanter.
Later on, she conferred with her counsel and then said: “It is a matter of public record that I took the loyalty oath.”
And here comes the crucial feature of her insincerity, purposeful irresponsibility, and demonstrated lack of competence to be a school teacher or to hold any office requiring candor, consideration and reliability. ■The chairman asked her: “Now, at the time you took the loyalty oath were you a member of the Communist Party?” Mrs. Watson replied: “I refuse to answer the question on the basis of the First Amendment.”
Now, if Mrs. Watson was a member of the Communist Party when she took the loyalty oath, she committed outright perjury. If she was not a member of the Communist Party when she took the oath, her refusal to answer so simple and so vital a question revealed her as being contemptuous to the ultimate degree. Why shouldn’t she answer the question if she was not a member of the Communist Party when she took the Loyalty oath? The Majority Opinion doesn’t even mention this conclusive demonstration of Mrs. Watson’s brazenry, insolence, and reckless disregard of the most elementary rule of good citizenship. A per*80formanee of this kind on the part of a college student could subject him to expulsion. Why, in a school teacher, should it be an invitation to repeat this scandalous demeanor in the presence of young children?
The chairman of the Congressional Committee, evidently amazed at Mrs. Watson’s haughty attitude and wishing to make sure that she understood the question, directed her for the second time to answer; and Mrs. Watson, apparently fully resolved to show her defiance to the last breath, again refused to answer.
Could the School Board, learning of this shocking event, give Mrs. Watson a rating of “satisfactory” as a school teacher? Did Mrs. Watson not, by that act of boundless arrogance and conceit, establish herself completely lacking in a sense of civic moral responsibility, so indispensable in the equipment of a teacher?
Did all this not demonstrate her to be incompetent? The rating of competency is not limited to technical qualifications. Charactei’, moral stamina, wholesome ideals are as much a part of a teacher’s equipment as knowledge of the curriculum. This was made clear in our decision in the case of Horosko v. Mt. Pleasant Township School District, 335 Pa. 369. I treated the matter of school teacher competency at length in my Dissenting Opinion in the Deacon-Intille-Atkinson case, and, by reference, I incorporate that treatment in this present Dissenting Opinion.
Mrs. Watson’s behavior was the worst possible example to school children on how to behave. What school children need more than anything else is a demonstration of respect for the law and courtesy toward one’s elders and those in responsible authority. They certainly did not get it from Mrs. Watson. What Judge Alessandroni so ably said in another case could well apply to Mrs. Watson, namely: “Whether plaintiff is a subversive or not, such wretched conduct before a committee of the highest legislative branch of our Be-*81public, can only foster in the' impressionable children under her tutelage, a settled contempt and arrogance for our country and its lawmakers.” (Intille v. Hoyer, 88 Pa. D. & C. 512, 514-515)
I think it is important to keep in mind, as counsel for the School Board correctly said in his able brief: “The Supreme Court of the United States has not held that refusal to answer questions of a Congressional Committee can never, be made the basis for dismissal from state employment.”
I think no one would seriously dispute that there are many people who are well educated and technically trained, but who are so lacking in moral sense and so self-centered and overbearing in their conduct that they cannot possibly be assigned to any position where they must deal with other people on the basis of understanding sympathy. There is no position in civilization where the virtues of mutual respect, civic obedience, good judgment, tranquil demeanor and sympathetic understanding are so necessary as in a school teacher’s position. How do we determine whether a person possesses the moral qualifications and sensitive intellectual equipment to make Mm a good teacher? Obviously this determination can only result from observing that person in his relaionship with other people. The school authorities of Philadelphia found, from Mrs. "Watson’s performance before a Committee of the United States Congress and her attitude before the School Board, that she lacked an appreciation of civic responsibility, good judgment and an awareness of the ideals of this country. I have studied the record and conclude that the Philadelphia School Board did not abuse its discretion in dismissing Mrs. Watson as being incompetent to teach in the Philadelphia schools.
The Majority does not even discuss the question of abuse of discretion. As a matter of fact, and I say this *82with respect, it is difficult to ascertain from the Majority Opinion just why the Majority concludes that Mrs. Watson has proved herself a good teacher when the School Board, which is charged with the responsibility for that determination, has found exactly to the contrary.
The Majority overlooks that the School Board informed Mrs. Watson in the notice of suspension that: “The reason for your suspension is that you have shown a lack of fitness to be a teacher in that you have displayed conduct unbecoming your professional status as a teacher.”
Her conduct was not only unbecoming her professional status as a teacher, but in many ways it was indicative of a sympathy with'the methods used "by Communists in the dissemination of their subversive propaganda. When she appeared before the School Board, she said that investigators of the House UnAmerican Activities Committee had called on her and she related some of her conversations with them. In that narrative she said: “I told them that I have had a rule for twenty-two and a half years, that when a pupil Avalks to my desk he says I; that nothing would make me cooperate with the Committee.”
Whether Mrs. Watson ever attended a Communist school for teachers I have no Avay of knowing, but she certainly conducted herself in the manner one could associate with a person Avho had attended such a school. Here she is revealed, by her own words, that even in the presence of her own pupils she wanted to stand as one who would not cooperate with a Congressional committee. Was this not a statement which showed that she Avislied her pupils to think disrespectfully of Congress and its Committees? Should further evidence be required of Mrs. Watson’s utter unfitness as a school teacher?
*83Why did she refuse to testify before a Congressional Committee? Listen to her explanation: “And it would have been the lowest type of moral courage and morals for me to have permitted myself to become a stool-pigeon and an informer because I had been informed on.”
What had she been “informed on”? The evidence in the record is that a Mrs. Dorothy Funn had informed on her as being a member of the Communist Party. The investigators of the Committee told Mrs. Watson that there were three persons who were ready to testify' that they had known Mrs. Watson as a Communist. Were these statements verifiable or not? Mrs. Watson did not deny she had been a member of the Communist Party. She was indignant because she had been “informed on”, and for that reason she said she would not permit herself to become a “stool pigeon.” Is this the language of a respectful and respected school teacher? Moreover, being a “stool pigeon” imports an intimate personal knowledge of a criminal enterprise.
In Mrs. Watson’s concept of government, testifying before a Congressional Committee makes one a “stool pigeon.” No one was asking her to tell lies before the Committee. Thus, if she told the truth, according to her own statement, this would make her a stool pigeon. Did she mean by this statement that she would thus be informing on fellow-Communists?
Mrs. Watson’s language of defiance was even stronger than thus far quoted. She said: “When I walked into that room I knew that no power, no power on God’s earth could make me become a part of something that I thought was wrong, . . .”
She thought it was so wrong to testify before a Congressional committee that “no power on God’s earth” could compel her to do it. And yet, every day hundreds of excellent citizens appear before House and *84Senate committees to testify on facts, plans, statistics, observations — all to help Congress in formulating legislation for the welfare of the country. Our Government simply could not operate without the information which Congressional committees obtain from witnesses: experts, technical consultants, educators, and so on.
But Mrs. Watson regarded testifying before a committee, required by an Act of Congress to obtain information peculiarly within her knowledge and the obtaining of which would help preserve American freedoms, as something disgraceful. In speaking of her unbridled defiance of the Committee she exclaimed: “Democracy is running down the drain.”!!!
And this is the kind of person that this Court practically bestows an accolade upon by officially approving her arrogant and disrespectful behavior before a Congressional Committee and her superiors, the School Board of Philadelphia.
I am firmly convinced that a reflective reading of the record in this case will prove conclusively that Mrs. Watson lacks the stability of character, the respect of authority, the clearness of judgment, and the attachment to ideals of American citizenship, to be a good teacher in the American schools. On the basis of her performances before the Congressional Committee and the School Board, the School Board would have been grossly derelict in its responsibilities to the people of Philadelphia if it had not dismissed her. Here is a school teacher who, although supposed to be the very personification of American ideals, defies Congress, insults the School Board, berates democracy, taunts officials and workers in American government, refuses to give testimony that would help this government to fight its mortal enemy in a war of survival, suggests to her pupils that it is desirable not to cooperate with a branch of the United States Government — does all *85this in an arrogant, contemptnons, derisive, insolent, rude, scorning manner — and then, six years later, she is restored to the position she has tarnished by her conduct. By that action Congress is rebuffed, the School Board is condemned, the Superintendent of Schools is humiliated, and, in addition, the person responsible for this utterly incredulous situation, may make claim for wages unpaid during the time of her suspension. This is indeed incredulous and baffling to the law, as well as to the taxpayers.
I am in total accord with my brother Eagen who says: “I emphatically dissent!”.

 Italics throughout, mine.